Case 2:19-cv-08024-ODW-JC Document 24 Filed 12/02/19 Page 1 of 2 Page ID #:202




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     PETER H. KLEE, Cal. Bar No. 111707
   3 MARC J. FELDMAN, Cal. Bar No. 144830
     JACK F. BURNS, Cal. Bar. No. 290523
   4 501 West Broadway, 19th Floor
     San Diego, California 92101-3598
   5 Telephone: 619.338.6500
     Facsimile: 619.234.3815
   6 E mail       pklee@sheppardmullin.com
                         mfeldman@sheppardmullin.com
   7                     jburns@sheppardmullin.com

   8
       Attorneys for Allstate Insurance Company
   9
                                   UNITED STATES DISTRICT COURT
  10
                                 CENTRAL DISTRICT OF CALIFORNIA
  11
  12
     ALAN BAKER,                                        Case No. 2:19-cv-08024-ODW-JC
  13 LINDA B. OLIVER,
                                                        DECLARATION OF JACK BURNS
  14                     Plaintiffs,                    REGARDING NOTICE OF
                                                        COMPLIANCE WITH CHAMBERS
  15            v.                                      RULES ON EX PARTE
                                                        APPLICATION
  16 ALLSTATE INSURANCE
     COMPANY,                                           Hon. Otis D. Wright II
  17 EDWARD CARRASCO, and DOES 1
     through 10, inclusive,                             Dept:      First Street Courthouse,
  18                                                               Courtroom 5D
                  Defendants.
  19
                                                        [Complaint Filed: August 13, 2019]
  20                                                    Trial Date:       None set
  21
  22
  23
  24
  25
  26
  27
  28
                                                                        Case No. 2:19-cv-08024-ODW-JC
       SMRH:4812-7968-9902.1                                DECLARATION OF JACK BURNS REGARDING
                                                       NOTICE OF COMPLIANCE WITH CHAMBERS RULES
Case 2:19-cv-08024-ODW-JC Document 24 Filed 12/02/19 Page 2 of 2 Page ID #:203




   1            I, Jack Burns, declare as follows:
   2            1.       I am an attorney with Sheppard, Mullin, Richter & Hampton LLP,
   3 attorneys for Allstate Insurance Company in connection with this lawsuit. I have
   4 personal knowledge of the following facts.
   5            2.       On November 26, 2019, Allstate filed an ex parte application for an
   6 order: (1) dismissing this action, (2) disqualifying Christopher Hook as plaintiffs’
   7 counsel, (3) restraining Mr. Hook from communicating with or approaching Allstate
   8 or its attorneys, (4) stopping depositions from proceeding, and (5) awarding
   9 sanctions [Dkt No. 20].
  10            3.       Pursuant to chambers rules, following service of the ex parte papers by
  11 electronic service, I emailed opposing counsel Christopher Hook and informed him
  12 that opposing papers must be filed no later than 24 hours following service.
  13            4.       Attached as Exhibit A is a true and correct copy of the email.
  14            I declare under penalty of perjury under the laws of the United States that the
  15 foregoing is true and correct and that this declaration is executed in San Diego,
  16 California on December 2, 2019
  17
  18
  19                                                            s/ Jack F. Burns
  20                                                           JACK F. BURNS

  21
  22
  23
  24
  25
  26
  27
  28
                                                     -1-               Case No. 2:19-cv-08024-ODW-JC
       SMRH:4812-7968-9902.1                               DECLARATION OF JACK BURNS REGARDING
                                                      NOTICE OF COMPLIANCE WITH CHAMBERS RULES
